Citation Nr: 0205596	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  94-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Determination of a proper initial rating for residuals of 
facial trauma with multiple fractures, currently evaluated as 
10 percent disabling.  

2.  Determination of a proper initial rating for residuals of 
a fracture of the left clavicle, currently assigned a 
noncompensable evaluation.  

3.  Determination of a proper initial rating for residuals of 
a fracture of the right radial styloid, currently assigned a 
noncompensable evaluation.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to June 
1990.  

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from a November 1991 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which granted the 
veteran's claims for service-connection for the above-
captioned disabilities and assigned initial noncompensable 
evaluations for those disabilities.  By a rating decision of 
November 1996, the RO granted an increased initial evaluation 
of 10 percent for the veteran's facial trauma with multiple 
fractures.  The veteran has continued his appeal with respect 
to the initial disability ratings assigned.  In April 1996 
and again in April 1999, the case was remanded to the RO by 
the Board for additional development.  The requested 
development now having been completed, the case has been 
returned to the Board for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues on 
appeal.  

2.  The veteran's residuals of facial trauma with multiple 
fractures are objectively shown to involve not more than 
moderate scarring about the face, and are not objectively 
shown to involve limitation of function or other physical 
impairment.  

3.  The veteran's residuals of a fracture of the left 
clavicle are not objectively shown to involve any loss of 
range of motion, or to cause any functional impairment, and 
are not objectively shown to involve flare-ups, or other 
impairment due to pain or weakness.  

4.  The veteran's residuals of a fracture of the right radial 
styloid are not objectively shown to involve any active 
pathology, limitation of motion, or other impairment due to 
pain or weakness.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial evaluation in 
excess of 10 percent for residuals of facial trauma with 
multiple fractures have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.118, Diagnostic Code 
7800 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

2.  The criteria for assignment of an initial compensable 
evaluation for residuals of a fracture of the left clavicle 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5203 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

3.  The criteria for assignment of an initial compensable 
evaluation for residuals of a fracture of the right radial 
styloid have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5212 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Introduction

The veteran maintains that his service-connected residuals of 
facial trauma with multiple fractures, residuals of a 
fracture of the left clavicle, and residuals of a fracture of 
the right radial styloid are more severe than reflected by 
the initially assigned ratings.  Accordingly, he seeks 
assignment of increased initial ratings for those 
disabilities.  In such cases, the VA has a duty to assist the 
veteran in developing facts which are pertinent to such 
claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5103, 5103A, and 5107).  In substance, the VCAA 
provides that the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by 
the VA.  In pertinent part, this law redefines the 
obligations of the VA with respect to the duty to assist.  
The provisions of the VCAA apply to all claims for VA 
benefits, to include claims involving entitlement to 
increased initial ratings.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 46,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment of 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to notify the veteran 
and his representative of any information and evidence 
necessary to substantiate a claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(b)).  Further, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  

From a review of the record, the Board finds that the VA's 
redefined duty to assist as set forth in the VCAA has been 
fulfilled by the RO in adjudicating this claim.  During the 
course of this appeal, the veteran has been provided adequate 
notice as to the evidence needed to substantiate his claims 
for increased initial ratings.  The Board concludes that 
although the RO did not initially have the benefit of the 
specific provisions of the VCAA when the claim was 
adjudicated, the discussions as contained in the original 
rating decision, in the statement of the case (SOC), in 
subsequent supplemental statements of the case (SSOCs), and 
in correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claims for 
increased ratings.  The Board finds, therefore, that such 
documents are essentially in compliance with the VA's revised 
notice requirements.  Accordingly, the Board finds that the 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, and 
statements made by the veteran in support of his claims.  The 
veteran declined to avail himself of the opportunity to 
present testimony at a personal hearing before a Hearing 
Officer or a member of the Board.  The Board is unaware of 
any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claims.  
Therefore, the Board finds that no further assistance to the 
veteran regarding development of evidence is required, and 
would otherwise be unproductive.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability or disabilities affect his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  An appeal from 
the initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Further, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45 (2001).  
An evaluation may be based on either actual limitation of 
motion or the functional equivalent of limitation of motion 
due to less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
See generally 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40 and 4.45).  
The applicable regulations and the prohibition against 
pyramiding in 38 C.F.R. § 4.14 (2001), do not prohibit 
consideration of higher ratings based on functional 
limitations.  Id.  It is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes.  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  

Historically, while the veteran was serving on active duty in 
Italy, he was wounded after terrorists detonated a car bomb 
in his immediate vicinity.  As a result of the bomb blast, 
the veteran sustained wounds to the head, face, and left 
shoulder.  By a rating decision of September 1991, service 
connection for facial trauma with multiple fractures, a 
fracture of the left clavicle, and a fracture of the right 
radial styloid was established.  Initial noncompensable 
evaluations were assigned for each of those disabilities, 
effective from July 1, 1990.  The veteran filed a timely 
appeal with respect to those issues, contending, in substance 
that the severity of his now service-connected disabilities 
warranted assignment of initial compensable evaluations.  

During the course of his appeal, by a rating decision of 
November 1996, the veteran was granted an increased initial 
rating of 10 percent for his residuals of facial trauma with 
multiple fractures.  He has since continued his appeal, and 
as noted, the case has been the subject of two prior Board 
Remands of April 1996 and April 1999.  By those Remands, the 
veteran's claims were referred back to the RO for additional 
development including consideration of additional rating 
criteria and additional VA rating examinations.  The 
requested development was completed, and the case has been 
returned to the Board for resolution.  

II.  Residuals of Facial Trauma with Multiple Fractures

The veteran's residuals of facial trauma with multiple 
fractures have been evaluated under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2001) as facial 
scars.  The veteran's multiple fractures had healed without 
apparent residuals, and were deemed not to have resulted in 
any disfigurement, other than what was characterized as mild 
scarring.  Diagnostic Code 7800 provides that a 
noncompensable evaluation may be awarded for slight 
disfiguring scars about the head, face, or neck.  Assignment 
of a 10 percent evaluation is contemplated for moderate 
disfiguring scars, and a 30 percent evaluation is assigned 
for severe scars, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  
Assignment of a 50 percent evaluation, the highest disability 
rating available under Diagnostic Code 7800 is warranted 
where there is complete or exceptionally repugnant deformity 
of one side of the face, or marked or repugnant bilateral 
disfigurement.  Id.  

In January and February 1991, the veteran underwent VA rating 
examinations in which he was noted to have experienced a 
penetrating wound by a hexagon nut, which pierced the bridge 
of his nose and sinus.  The veteran was characterized as 
having a "beautiful skin graft" from behind his left ear to 
the bridge of his nose, which "would be noticeable were it 
not more pigmented."  X-rays disclosed bony destruction of 
the left side of the face with disruption of the inferior 
orbital margin.  The zygomatic bone was significantly 
deformed, and there was opacification of the maxillary sinus.  
The nasal septum was deviated to the left.  The facial bones 
on the right were intact.  

VA clinical treatment records dating from May1992 to January 
1993 disclose that in June 1992, the veteran was seen for 
complaints of blockage of the left nasal passage.  On 
examination, the left nasal passage was found to be partially 
closed, and the veteran's relevant diagnoses included a 
slight septal deviation.  No other findings pertaining to the 
facial fractures with respect to that issue were noted at 
that time, and it is unclear from the record what, if any, 
treatment was rendered.  

In his substantive appeal of March 1993, the veteran 
indicated that he had sustained damage to his jaw and facial 
muscles, and that he sustained functional loss due to a 
deviated septum and facial paresthesia.  He alleged that such 
injury resulted in difficulty breathing through his nose, and 
a burning sensation on his face.  Accordingly, the veteran 
indicated that he should be rated on the basis of the loss of 
function.  

In April 1996, the veteran's claim was remanded back to the 
RO in order that his contentions regarding functional 
impairment due to facial trauma could be properly addressed.  
The additional development specified included affording the 
veteran an additional VA rating examination and to 
consideration as to whether he should be evaluated under 
other diagnostic codes, depending on the type of impairment 
he experienced.  Pursuant to the Board's April 1996 Remand, 
the veteran underwent a VA rating examination in June 1996.  

The June 1996 VA rating examination report reflects that the 
veteran was shown to have a left lateral nasal scar 
approximately one-centimeter (cm) in diameter.  Some numbness 
around the immediate vicinity of the nasal scar was noted.  
Otherwise, the cranial nerves were found to be within normal 
limits.  The nasal vestibule was clear with no deformity, and 
the septum, floor of the nose, inferior meatus, inferior 
turbinates, middle meati, middle turbinate, spheno-ethmoidal 
recess, olfactory area, and superior turbinates were not 
shown to have defects.  The paranasal sinuses were shown to 
be clear to transillumination.  The examiner concluded with a 
diagnosis of numbness of the left cheek and teeth.  

Pursuant to the results obtained by the June 1996 rating 
examination, the veteran was assigned an increased 10 percent 
initial evaluation for his residuals of facial trauma with 
multiple fractures on the basis of numbness in the area of 
his nasal scar.  The veteran continued to be evaluated under 
Diagnostic Code 7800 by analogy.  The Board again reviewed 
the veteran's appeal, and in April 1999 determined that the 
RO had failed to comply with the directives contained in the 
previous Remand of April 1996.  Accordingly the veteran's 
case was again remanded back to the RO for additional 
development as had been requested in April 1996.  

As provided by the April 1999 Board Remand, the veteran was 
afforded an additional VA rating examination in November 
2000.  The examination report shows that the veteran 
complained of experiencing tingling and numbness on the left 
side of his face.  He denied experiencing any nasal 
regurgitation or problems with swallowing.  On examination, 
the veteran was observed to have a small irregular scar over 
the left side of the nasal bridge, measuring 1.5-cm by 0.5-
cm.  The surface was characterized as "a little depressed 
but not adherent to the underlying tissue."  The color was 
described as being slightly darker than the surrounding skin, 
and there was mild disfigurement over the nasal bridge.  
There was no limitation of function or keloid formation.  The 
veteran's septum was shown to be in the midline, the throat 
was clear, and the oral mucosa was healthy.  The cranial 
nerves were shown to be grossly intact.  Mild hyperesthesia 
was noted over the left side of the veteran's face, but there 
was no loss of sensation.  The examiner concluded with a 
diagnosis of an "incidental finding" of a scar on the left 
side of the nasal bridge and numbness and tingling around the 
left side of the face, secondary to an old shrapnel injury.  

The Board has evaluated the foregoing, and finds that the 
currently assigned 10 percent initial evaluation for the 
veteran's residuals of facial trauma with multiple fractures 
is appropriate, and that the preponderance of the evidence is 
against assignment of a higher rating under any diagnostic 
code.  The Board recognizes that in June 1992, the veteran 
was seen for complaints of blockage of his nasal passages, 
and was diagnosed with a deviated nasal septum.  Subsequent 
VA rating examinations, however, failed to disclose the 
presence of any pathology relating to the veteran's 
complaints of blockage of the nasal airway passages.  As 
noted, the septum was shown to be midline, and no other 
defects in any of the sections of the nose were indicated.  

Blockage of the nasal passages or deviated septum is 
evaluated under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2001).  Under that diagnostic code, a 
10 percent evaluation is assigned where there is a 50 percent 
obstruction of the nasal passage on both sides, or complete 
obstruction on one side as a result of some sort of trauma.  
That the veteran experienced trauma is not at issue.  He has 
not, however been shown to have any sort of blockage of his 
nasal passages, and the VA rating examination reports all 
indicate that his septum is midline, and not deviated.  
Accordingly, he would not be able to obtain a separate 
disability rating under Diagnostic Code 6502.  

The veteran was only shown to have mild numbness in the area 
of the residual scar on the bridge of his nose.  The 
examiners characterized those scars as only mildly 
disfiguring.  Under the provisions of Diagnostic Code 7800, 
such would warrant assignment of a noncompensable evaluation, 
but given that the veteran was shown to experience some 
numbness in the area of the scar, he has been assigned a 10 
percent evaluation under those criteria.  The Board finds 
that his symptoms as discussed above are insufficient to 
warrant assignment of a disability rating in excess of 10 
percent.  Moreover, the veteran has not been shown to have 
lost part of his nose, his nasal passages have not been 
exposed, and he has no obvious disfigurement per the 
discussions contained in the VA rating examination reports 
discussed above.  Therefore, he would also not be entitled to 
a separate rating under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6504 (2001).  As the preponderance of the 
evidence is against the veteran's claim for entitlement to an 
initial rating in excess of 10 percent for his residuals of 
facial trauma with multiple fractures, the doctrine of 
reasonable doubt is not for application.  His claim, 
therefore, must be denied.  

III.  Residuals of a Fracture of the Left Clavicle

The veteran alleges that he experiences pain and weakness in 
his left shoulder, which in turn causes functional 
impairment.  The report of the initial VA rating examination 
of February 1991 did not contain any findings pertaining to 
the veteran's residuals of a fracture of the left clavicle.  
The musculoskeletal system was found to be completely normal.  
Clinical treatment records dating from May 1992 through 
January 1993 likewise failed to disclose any treatment for or 
complaints relating to the left shoulder.  

In his substantive appeal of March 1993, the veteran did not 
express any particular complaints with respect to his left 
shoulder, other than generally indicating that he experienced 
unspecified functional impairment due to pain.  Pursuant to 
the Board's April 1996 Remand, the veteran was afforded a 
rating examination in June 1996.  The report of that 
examination shows that the veteran's musculoskeletal system 
was within normal limits.  No pathology or complaints with 
respect to the left shoulder were indicated, and no diagnoses 
pertaining to the left clavicle were offered.  

The veteran underwent an additional VA rating examination in 
November 2000.  The report of that examination fails to 
disclose any complaints related to the left shoulder or 
clavicle.  On examination, the veteran was shown to have full 
range of motion in all extremities.  The appearance of both 
clavicles was within normal limits.  There was no heat, 
redness, swelling, effusion, drainage, or abnormal movement.  
Range of motion in the bilateral shoulders was characterized 
as normal.  The veteran had flexion to 180 degrees, abduction 
from 0 to 180 degrees, external rotation from 0 to 90 
degrees, and internal rotation from 0 to 90 degrees, 
bilaterally.  There was no associated pain, weakness, 
instability, fatigability, or lack of endurance present.  
Further, there was no deformity, angulation, malunion, or 
nonunion of the left clavicle.  The examiner concluded with a 
diagnosis of status-post left clavicle fracture with no 
current residuals.  The examiner went on to state that the 
examination revealed normal objective findings for the 
condition of the fracture of the left clavicle.  The 
appearance of the left clavicle and shoulder were normal, and 
range of motion was within normal limits with no functional 
impact.  The x-ray revealed a healed fracture.  The examiner 
stated that the change of diagnosis to "Fracture residuals 
Left clavicle". . . was based on current normal physical 
examination and radiographic evidence.  The veteran stated 
that he had no problems with his left shoulder.  He did not 
complain of any flare-ups, and in the examiner's express 
opinion, did not have any disability as there were no 
residuals of the fracture of the left clavicle.  

The veteran's residuals of a fracture of the left clavicle 
are evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2001).  Under that diagnostic code, a 
10 percent evaluation is contemplated for malunion of the 
clavicle or scapula.  A 20 percent evaluation is assigned for 
nonunion of the clavicle or scapula with loose movement, and 
a 10 percent evaluation is assigned for nonunion without 
loose movement.  A 20 percent evaluation is also contemplated 
for dislocation of the clavicle or scapula.  The ratings are 
the same here regardless of whether the shoulder disability 
involves either the major or minor extremity.  Id.   

The Board has evaluated the foregoing, and concludes that the 
preponderance of the evidence is against assignment of an 
initial compensable evaluation for the veteran's residuals of 
a fracture of the left clavicle.  As discussed above, the 
clinical treatment records fail to disclose that the veteran 
has ever been treated for complaints involving his left 
shoulder.  Moreover, no clinical findings with respect to his 
left shoulder have included any pathology.  

All three VA rating examinations have indicated that the 
veteran's musculoskeletal system was within normal limits.  
The most recent VA rating examination contained the 
examiner's express opinion that the veteran did not 
experience any disability, to include pain, weakness, excess 
fatigability, or impairment resulting therefrom due to his 
left shoulder disability.  Accordingly, in the absence of any 
sort of symptomatology with respect to the left clavicle, the 
Board must conclude that there is no basis upon which to 
grant an initial compensable evaluation for the veteran's 
residuals of a left clavicle fracture.  The evidence here is 
not in equipoise, and the doctrine of reasonable doubt is 
therefore not for consideration.  The veteran's appeal with 
respect to the determination of a proper initial evaluation 
for residuals of a fracture of the left clavicle is denied.  

IV.  Residuals of a Fracture of the Right Radial Styloid

The veteran has not expressed any particular complaints with 
respect to his residuals of a fracture of the right radial 
styloid.  In his substantive appeal of March 1993, he 
generally complained of experiencing pain and weakness 
regarding his service-connected disabilities, but he made no 
specific assertions.  The report of the February 1991 VA 
rating examination did not disclose any pathology or other 
abnormal findings with respect to the veteran's extremities, 
and his musculoskeletal system was characterized as normal at 
that time.  Likewise, clinical treatment records dating from 
May 1992 through January 1993 fail to disclose any complaints 
or treatment for the veteran's residuals of a fracture of the 
right radial styloid.  

Pursuant to the Board's April 1996 Remand, the veteran was 
afforded a VA rating examination in June 1996.  The report of 
that examination fails to disclose any pathology with respect 
to the right radial styloid.  The veteran was noted to be 
right-hand dominant, and his musculoskeletal system was found 
to be within normal limits.  No findings or diagnoses with 
respect to the veteran's extremities were offered.  

The report of the most recent VA rating examination of 
November 2000 contained the examiner's express opinion that 
the veteran did not have any disability with respect to his 
residuals of a right radial styloid fracture.  The 
appearances of the elbow joints and wrists were all within 
normal limits.  There was no heat, redness, swelling, 
effusion, drainage, or abnormal movement.  Flexion of the 
elbow was from 0 to 145 degrees, supination was from 0 to 85 
degrees, and pronation was from 0 to 80 degrees bilaterally.  
In the veteran's wrists, there was dorsiflexion from 0 to 70 
degrees, palmar flexion from 0 to 80 degrees, radial 
deviation from 0 to 20 degrees, and ulnar deviation from 0 to 
45 degrees, bilaterally.  The examiner offered that the range 
of motion in both the elbow and wrist was within normal 
limits.  He also stated that there was no associated pain, 
weakness, instability, fatigability, or lack of endurance.  
Further, there was no deformity, angulation, malunion, or 
nonunion of the right forearm.  Reflexes were +2 bilaterally.  
X-rays of the right wrist were normal.  The examiner 
concluded with a diagnosis of status-post right radial 
styloid fracture with no current residuals.  As with the left 
clavicle, the examiner went on to state that the veteran had 
no further disability with respect to his right wrist, and 
that he did not complain of experiencing problems or flare-
ups with respect to the right wrist.  

The veteran's residuals of a fracture of the right radial 
styloid are evaluated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5212 (2001).  Under that diagnostic 
code, a 10 percent evaluation is warranted for malunion of 
the radius with bad alignment.  Assignment of a 20 percent 
evaluation is contemplated for nonunion in the upper half of 
the radius, and where there is impairment of the radius 
without loss of bone substance or deformity, a 30 percent 
rating is assigned.  A 40 percent evaluation is contemplated 
where there is nonunion of the lower half of the radius, with 
false movement, and loss of bone substance.  Under Diagnostic 
Code 5212, a 40 percent evaluation is the highest rating 
available.  Further, the disability percentages shown here 
reflect solely impairment of the major extremity, in this 
case, the veteran's right styloid.  Id.  

Ankylosis of the wrist and limitation of motion of the wrist 
are evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214 and 5215 (2001), respectively.  Given 
that the veteran is clearly shown not to have ankylosis or 
any limitation of motion in his right wrist, application of 
the rating criteria set forth at Diagnostic Codes 5214 and 
5215 is not for consideration.  

Applying the applicable rating criteria to the evidence of 
record, the Board concludes that the initially assigned 
noncompensable evaluation for residuals of a fracture of the 
right radial styloid is appropriate, and that the 
preponderance of the evidence is against assignment of a 
compensable evaluation under any diagnostic code.  As noted, 
the veteran is not shown to demonstrate any pathology in his 
right arm or his right wrist.  

He has not sought or received treatment for any problems 
involving his right upper extremity following service, and 
all VA rating examinations fail to disclose that the veteran 
has any disability with respect to his right radial styloid.  
In fact, as discussed, the examiner who conducted the most 
recent VA rating examination of November 2000 specifically 
determined that the veteran had no disability with respect to 
his right wrist.  His range of motion was completely normal, 
and he did not suffer from any impairment due to pain, 
fatigability, or weakness.  Accordingly, the Board finds that 
the veteran's overall disability picture with respect to his 
residuals of a right radial styloid fracture do not warrant 
an initial compensable rating under any diagnostic code.  As 
the preponderance of the evidence is clearly against his 
claim, the benefit of the doubt doctrine is not for 
consideration here.  The veteran's appeal must therefore be 
denied.  

V.  Conclusion

The Board's determinations with respect to the issues on 
appeal do not preclude it from consideration of the veteran's 
claims on an extraschedular basis.  The potential application 
of 38 C.F.R. § 3.321(b)(1) (2001) has been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  There has been no showing, however, that the 
disabilities under consideration here have caused marked 
interference with employment, have necessitated frequent (or 
any) periods of hospitalization, or otherwise render 
impracticable the application of the regular schedular 
standards.  The Board observes that the veteran has been seen 
periodically for various complaints following service, but he 
is reported to currently work full time as an electrical 
maintenance engineer in a hospital, and none of the 
complaints for which he received treatment substantially 
impacted on the disabilities at issue here.  The Board 
recognizes that the veteran has complained of experiencing 
varying degrees of impairment due to his service-connected 
disabilities.  Such symptoms have, however, been taken into 
consideration in reaching the decisions discussed above.  In 
other words, the Board finds that the regular schedular 
standards contemplate the symptomatology shown on objective 
examination.  

The Board finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher disability ratings on a schedular 
basis for each of the disabilities discussed at issue here.  
The Board has considered the veteran's contentions as well as 
the objective medical evidence, and has found that the 
disability picture for each of the disabilities on appeal 
does not warrant assignment of initial evaluations in excess 
of those presently assigned on a schedular basis.  Likewise, 
referral for consideration for extraschedular evaluations is 
not warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  



ORDER

The initially assigned 10 percent evaluation for residuals of 
facial trauma with multiple fractures is appropriate, and 
entitlement to an evaluation in excess of 10 percent for that 
disability is denied.  

The initially assigned noncompensable evaluation for 
residuals of a fracture of the left clavicle is appropriate, 
and entitlement to a compensable evaluation for that 
disability is denied.  

The initially assigned noncompensable evaluation for 
residuals of a fracture of the right radial styloid is 
appropriate, and entitlement to a compensable evaluation for 
that disability is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

